Exhibit 10.1

[g229901kei001.jpg]

Cascade Natural Gas Corporation

Cascade Incentive Plan

2007

Cascade Natural Gas Corporation (“Company”) has an incentive plan designed to
reward non-bargaining unit employees for outstanding, company performance. The
objectives of this plan are to:

·                  Reward for Company performance

·                  Shift to a performance-based, financially-driven organization

·                  Emphasize performance in critical areas such as safety and
customer satisfaction

·                  Establish a link between pay and Company performance

·                  Establish a profitable customer focus

·                  Encourage team building

·                  Link to Company’s objectives

·                  Attract, retain and motivate teams and employees

·                  Motivate higher levels of performance

·                  Focus employees on Company direction (in their actions)


CASCADE INCENTIVE PLAN

The purpose of the plan is to provide a financial incentive for non-bargaining
unit employees to perform at high levels, both with regard to non-financial and
financial measures.  All non-bargaining unit employees in the Company are
eligible to participate in this plan.


PLAN FUNDING

The threshold for establishing funding for the plan is based on two factors:  1)
Earnings per share (EPS) of $1.20 (NOTE: This EPS target was devised assuming a
rate case outcome of the stipulated settlement and an implementation of 1/1/07. 
In the event the ultimate rate case outcome is less than the stipulated
settlement or the implementation is later than 1/1/07, the Governance,
Nominating and Compensation Committee of the Board of Directors of Cascade may
elect to alter the EBT target.  The assumed average tax rate is 36.5%.  In
addition, the EPS and determination of plan funding does not include the impact
of merger-related expenses); and 2) the Company comes in below its capital
budget target of $24.3MM.  Once the threshold is attained, any additional
earnings are shared with 50% going to the incentive plan and 50% going to
shareholders (retained earnings).  Funding for incentive plans shall go to this
incentive plan first and the 401(k) Profit Sharing Plan and incentive plan once
the midpoint payout is attained in

1


--------------------------------------------------------------------------------




the incentive plan.  Funding shall also include Company contributions to the
401(k) and payroll taxes that occur due to payouts of the incentive plan.

Funding for Non-financial measures — Funding for non-financial measures at
mid-point award levels will be 30% of the total potential mid-point payout.  All
funding for the incentive plan up to 30% of the total potential mid-point payout
will be used for payouts for achievement of non-financial measures.

Funding for Financial measures — Funding for performance for financial measures
begins after the payout for non-financial measures is funded.  (Above 30% of
total potential mid-point payout.)


NON-FINANCIAL PERFORMANCE MEASURES

Payouts for performance in non-financial measures shall be based on the
following measures:

1.               Safety (15%) The safety measure is based on three separate
measurements each worth 5%.  They are the recordable injury rate, locate
accuracy rate and vehicle accident rate.  Each measurement will have a threshold
requirement.

2.               Customer Satisfaction (15%) Customer satisfaction is determined
by customer’s responses to the annual customer satisfaction survey performed the
end of the fiscal year.

Other non-financial measures may be tracked, and may be critical to overall
company performance, but will not be factored into any payouts achieved under
the plan.


AWARD POTENTIALS

Employees participating in the plan are eligible for an incentive payout. The
payout is calculated as a percentage of the employee’s base pay and is dependent
upon the achievement of the incentive plan goals and Company performance. The
details of this target payout are described below:

·                  The incentive payout at midpoint performance varies depending
on level in the Company.

·                  The plan outlines three levels of performance:

·                  Threshold: represents the minimum acceptable level of
performance for the measure; funding for the plan begins at the threshold level.

·                  Plan Mid Point: represents the level of performance that
generates an incentive payout of 100% of plan mid point.

·                  Outstanding: represents the maximum level of performance for
the measure; this level of performance generates an incentive payout of 200% of
target.

·                  The level of achievement in the earnings per share measure
will determine the funding level of the plan.  Payouts cannot exceed the funding
pool.

2


--------------------------------------------------------------------------------





TIMING OF PAYOUT


AWARDS WILL BE PAID OUT ANNUALLY BASED UPON THE FISCAL YEAR RESULTS. PAYMENTS
WILL BE MADE TO EMPLOYEES BY DECEMBER 1ST, 2007.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED HEREIN, SHOULD THE COMPANY CONSUMMATE THE MERGER WITH MDU
RESOURCES GROUP, INC. PRIOR TO THE END OF FISCAL 2007, (I) THE CUMULATIVE AMOUNT
OF CALCULATED INCENTIVE AS OF THE LATEST CLOSED FINANCIAL MONTH PRIOR TO THAT
DATE WILL BE CONSTRUED AS EARNED ONCE APPROVED BY THE COMPANY’S BOARD OF
DIRECTORS; (II) ANY NON-FINANCIAL INCENTIVES CALCULATED BASED UPON THE LATEST
INFORMATION AVAILABLE AND PRORATED FOR THE AMOUNT OF THE FISCAL YEAR COMPLETED
WILL BE CONSTRUED AS EARNED ONCE APPROVED BY THE COMPANY’S BOARD OF DIRECTORS;
AND (III) FOR THE PERIOD RELATING TO THE END OF THE LAST CLOSED FINANCIAL MONTH
PRIOR TO THE MERGER (IN THE CASE OF THE CALCULATED INCENTIVE) AND THE DATE ANY
NON-FINANCIAL INCENTIVE WAS APPROVED BY THE BOARD (IN THE CASE OF THE
NON-FINANCIAL INCENTIVES) UNTIL THE END OF THE FISCAL YEAR, MDU WILL MAKE THE
DECISIONS ON THE AMOUNT OF ADDITIONAL INCENTIVE TO ACCRUE IN ACCORDANCE WITH
THIS PLAN, BUT IN NO EVENT WILL ANY INCENTIVES PREVIOUSLY APPROVED BY THE
COMPANY’S BOARD OF DIRECTORS AS SET FORTH ABOVE BE REDUCED OR THE PAYMENT
THEREOF BE DELAYED.


ELIGIBILITY


EMPLOYEE’S PERFORMANCE MUST MEET EXPECTATIONS FOR THEIR JOB AND THEY MUST BE AN
“EMPLOYEE IN GOOD STANDING.”  AN EMPLOYEE IN GOOD STANDING IS DEFINED AS NOT
HAVING RECEIVED ANY DISCIPLINE AT THE WRITTEN WARNING LEVEL OR ABOVE FROM THE
INCEPTION OF THE PLAN UNTIL PAYOUT.


ALL AWARDS WILL BE PRO-RATED BASED ON THE LENGTH OF SERVICE IN THAT PLAN YEAR. 
EMPLOYEES MUST HAVE A MINIMUM OF THREE MONTHS OF SERVICE WITH THE COMPANY IN
ORDER TO BE ELIGIBLE TO PARTICIPATE IN THE PLAN.


BASE PAY DEFINITION


FOR THE PURPOSES OF CALCULATING INCENTIVE AWARDS, EARNED BASE PAY AND ACTUAL
OVERTIME EARNINGS WILL BE USED FOR NON-EXEMPT EMPLOYEES AND EARNED ANNUAL BASE
PAY WILL BE USED FOR EXEMPT EMPLOYEES. BASE PAY CALCULATIONS DO NOT INCLUDED
BONUSES, MERIT AWARDS, INCENTIVE EARNINGS OR OTHER PAY THAT WOULD BE REFLECTED
IN W-2 EARNINGS.  IN THE EVENT A PAYOUT OCCURS DUE TO CONSUMMATION OF THE
MERGER, BASE PAY WILL BE ANNUALIZED PAY PLUS ANY ACTUAL OVERTIME EARNINGS.

3


--------------------------------------------------------------------------------





BENEFITS


INCENTIVE PAY IS INCLUDED IN THE DEFINITION OF PAY FOR THE PURPOSE OF MATCHING
AND EMPLOYER CONTRIBUTIONS IN THE 401(K).


TERMINATIONS


INDIVIDUALS MUST BE EMPLOYED AT THE END OF THE FISCAL YEAR OR AT THE TIME THE
MERGER WITH MDU IS CONSUMMATED, WHICHEVER IS EARLIER, IN ORDER TO BE ELIGIBLE TO
RECEIVE A PAYOUT; PROVIDED THAT IF AN EMPLOYMENT AGREEMENT WITH A PARTICULAR
EMPLOYEE STATES OTHERWISE, SUCH EMPLOYMENT AGREEMENT WILL SUPERSEDE THE
FOREGOING. PRO-RATED AWARDS WILL BE PAID TO THOSE WHO TERMINATE DUE TO
RETIREMENT, DISABILITY OR DEATH.


THE COMPANY RESERVES THE RIGHT TO ALTER, AMEND OR CANCEL THIS PROGRAM AT ANY
TIME.

4


--------------------------------------------------------------------------------




Cascade Natural Gas Corporation

401(k) Profit Sharing Plan

2007

Cascade Natural Gas Corporation (“Company”) has a 401(k) profit sharing plan
designed to reward employees for outstanding Company performance and help fund
their retirement.  All non-bargaining unit employees in the Company are eligible
to participate in this plan.  Plan funding is described below.  Payouts at
midpoint are 4% for all non-bargaining unit employees.


PLAN FUNDING

The 401(k) Profit Sharing Plan is funded consistent with the Cascade Incentive
Plan for 2007.

The threshold for initial funding for the Cascade Incentive Plan is based on two
factors:  1) Earnings per share are greater than $1.20; and 2) the Company comes
in below its $24.3MM capital budget.  Once the threshold is attained, any
additional earnings are shared with 50% going to the incentive plan and 50%
going to shareholders (retained earnings).   Funding for incentive plans shall
go to both the Cascade Incentive Plan and the 401(k) Profit Sharing Plan once
the midpoint funding of the incentive plan is achieved.

401(k) Profit Sharing

 

 

Threshold

 

Midpoint of
the Cascade
Incentive Plan

Mid-point

 

Level where
midpoint
payouts are
funded

Maximum

 

Level where
2X midpoint
payouts are
funded

 

5


--------------------------------------------------------------------------------





BASE PAY DEFINITION


FOR THE PURPOSES OF CALCULATING INCENTIVE AWARDS, EARNED BASE PAY AND ACTUAL
OVERTIME EARNINGS WILL BE USED FOR NON-EXEMPT EMPLOYEES AND EARNED ANNUAL BASE
PAY WILL BE USED FOR EXEMPT EMPLOYEES. BASE PAY CALCULATIONS DO NOT INCLUDE
BONUSES, MERIT AWARDS, INCENTIVE EARNINGS OR OTHER PAY THAT WOULD BE REFLECTED
IN W-2 EARNINGS.


PLAN LIMITATIONS


NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THE 401(K) PROFIT SHARING
PLAN FOR 2007 OR THE CASCADE INCENTIVE PLAN FOR 2007, IN THE EVENT AN EMPLOYEE
IS PRECLUDED FROM ALL OF A PORTION OF THEIR 401(K) PROFIT SHARING PAYMENT DUE TO
PLAN OR REGULATORY LIMITATIONS, THE AMOUNT THAT EXCEEDS THE PLAN LIMITS BE PAID
IN CASH TO THE EMPLOYEE.


TERMINATIONS


INDIVIDUALS MUST BE EMPLOYED AT THE END OF THE CALENDAR YEAR OR AT THE TIME THE
MERGER WITH MDU IS CONSUMMATED, WHICHEVER, IS EARLIER, IN ORDER TO BE ELIGIBLE
TO RECEIVE A PAYOUT. PRO-RATED AWARDS WILL BE PAID TO THOSE WHO TERMINATE DUE TO
RETIREMENT, DISABILITY OR DEATH.

The Company reserves the right to alter, amend or cancel this program at any
time.

6


--------------------------------------------------------------------------------